Exhibit 10.1


EIGHTH AMENDMENT




THIS EIGHTH AMENDMENT (the "Agreement") dated as of October 21, 2010, is entered
into by and among AMERON INTERNATIONAL CORPORATION, a Delaware corporation (the
"Borrower"), the Subsidiaries of the Borrower identified as "Guarantors" on the
signature pages hereto, the persons identified as "Lenders" on the signature
pages hereto and BANK OF AMERICA, N.A., as administrative agent (the "Agent").


W I T N E S S E T H


WHEREAS, the Borrower, the Guarantors, the Lenders and the Agent are party to
that certain Credit Agreement dated as of January 24, 2003 (as amended and
modified from time to time, the "Credit Agreement").  Unless otherwise defined
herein or the context otherwise requires, capitalized terms used in this
Agreement, including its preamble and recitals, have the meanings provided in
the Credit Agreement.


WHEREAS, the parties hereto have agreed to amend the Credit Agreement as set
forth herein.
 
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
1.             Amendment.  The definition of Consolidated Fixed Charge Coverage
Ratio appearing in Section 1.01 of the Credit Agreement is amended to read as
follows:
 
"Consolidated Fixed Charge Coverage Ratio" means for any period for the
Consolidated Parties, the ratio of (a) the sum of (i) Consolidated EBITDA for
such period plus (ii) Consolidated Rental Expenses for such period minus
(iii) Consolidated Cash Taxes for such period for such period to (b) the sum of
(i) Consolidated Interest Charges for such period plus (ii) Consolidated
Scheduled Funded Debt Payments for such period plus (iii) Consolidated Rental
Expenses for such period plus (iv) Restricted Payments (other than of the type
described in Sections 8.06(a) and (b)).  Notwithstanding the forgoing, if the
Borrower has consummated the sale of its interest in TAMCO to Gerdau Ameristeel
US Inc. for a sales price of approximately $82,500,000, the following shall not
be included in the denominator of the Consolidated Fixed Charge Coverage
Ratio:  (A) the Borrower's one-time $3.00 per share dividend to be declared on
or about October 15, 2010 and paid on or about November 16, 2010 and (B)
repurchases of the Borrower's outstanding common Capital Stock in an aggregate
amount not to exceed $50,000,000 pursuant to a share repurchase program to be
adopted by the Borrower's board of directors on or about October 15, 2010.
 
2.             Conditions Precedent. This Agreement shall become effective upon
receipt by the Agent of copies of this Agreement duly executed by the Loan
Parties and the Required Lenders.


3.             Expenses.  The Borrower agrees to pay all reasonable costs and
expenses of the Agent in connection with the preparation, execution and delivery
of this Agreement, including without limitation the reasonable fees and expenses
of the Agent's legal counsel.


4.             Effect.  Except as expressly modified and amended in this
Agreement, all of the terms, provisions and conditions of the Credit Agreement
are and shall remain in full force and effect and are incorporated herein by
reference, and the obligations of the Borrower and the Guarantors hereunder and
under the other Loan Documents are hereby ratified and confirmed and shall
remain in full force and effect.  Any and all other documents heretofore, now or
hereafter executed and delivered pursuant to the terms of the Credit Agreement
are hereby amended so that any reference to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby.


 
5

--------------------------------------------------------------------------------

 
 
5.            Representations and Warranties.  The Borrower and each Guarantor
represents and warrants to the Lenders that (i) the representations and
warranties set forth in Article VI of the Credit Agreement are true and correct
in all material respects on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date, (ii) no
Default exists, (iii) none of the Borrower or any Guarantor has any
counterclaims, offsets, credits or defenses to the Loan Documents and the
performance of their respective obligations thereunder, or if the Borrower or
any Guarantor has any such claims, counterclaims, offsets, credits or defenses
to the Loan Documents or any transaction related to the Loan Documents, the same
are hereby waived, relinquished and released in consideration of the Lenders'
execution and delivery of this Agreement and (iv) no amendment to, or consent
under, the 2005 Note Purchase Agreement is required in connection with the
execution, delivery or performance of this Agreement.


6.             Counterparts.  This Agreement may be executed in any number of
counterparts (including facsimile or secure electronic format (.pdf)
signatures), each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.  It shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.


7.             Governing Law.   This Agreement and the Credit Agreement, shall
be governed by and construed in accordance with, the laws of the State of New
York.


8.             Successors and Assigns.   This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.
 
9.             Authorization; Enforceability.  The Borrower and each Guarantor
hereby represent and warrant as follows:
 
(a)           The Borrower and each Guarantor have taken all necessary action to
authorize the execution, delivery and performance of this Agreement.


(b)           This Agreement has been duly executed and delivered by the
Borrower and each Guarantor, and this Agreement and the Credit Agreement
constitute the Borrower's and the Guarantors' legal, valid and binding
obligations, enforceable in accordance with their terms, except as such
enforceability may be subject to (a) Debtor Relief Laws and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity).


(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or Governmental Authority or third
party is required in connection with the execution, delivery or performance by
the Borrower or any Guarantor of this Agreement.


10.           Entire Agreement.  This Agreement together with the other Loan
Documents represent the entire agreement of the parties and supersedes all prior
agreements and understandings, oral or written if any, relating to the Loan
Documents or the transactions contemplated herein and therein.
 
 
6

--------------------------------------------------------------------------------

 
 
BORROWER:
AMERON INTERNATIONAL
 
CORPORATION
     
By:  /s/ James R. McLaughlin
 
Name:  James R. McLaughlin
 
Title:  SVP, Corporate Development & Treasurer
     
By:  /s/ Gary Wagner
 
Name:  Gary Wagner
 
Title:  SVP, Finance and Administration & CFO
   
GUARANTORS:
ISLAND READY-MIX CONCRETE, INC.
     
By:  /s/ Gary Wagner
 
Name:  Gary Wagner
 
Title:  Vice President
     
CENTRON INTERNATIONAL INC.
     
By:  /s/ Gary Wagner
 
Name:  Gary Wagner
 
Title:  Vice President
     
AMERICAN PIPE AND CONSTRUCTION
 
INTERNATIONAL
     
By:  /s/ Gary Wagner
 
Name:  Gary Wagner
 
Title:  Vice President & Treasurer
     
AMERON HOLDINGS, INC. (f/k/a Contrad)
     
By:  /s/ Gary Wagner
 
Name:  Gary Wagner
 
Title:  Vice President
     
AMERCOAT CORPORATION
     
By:  /s/ Gary Wagner
 
Name:  Gary Wagner
 
Title:  Vice President
     
BONDSTRAND CORPORATION
     
By:  /s/ Gary Wagner
 
Name:  Gary Wagner
 
Title:  Vice President

 
 
7

--------------------------------------------------------------------------------

 
 

 
PSX CORPORATION
     
By:  /s/ Gary Wagner
 
Name:  Gary Wagner
 
Title:  Vice President
     
AMERON COMPOSITES INC.
     
By:  /s/ Gary Wagner
 
Name:  Gary Wagner
 
Title:  Vice President
     
BOLENCO CORPORATION
     
By:  /s/ Gary Wagner
 
Name:  Gary Wagner
 
Title:  Vice President
     
TUBOS CALIFORNIA CORPORATION
     
By:  /s/ Gary Wagner
 
Name:  Gary Wagner
 
Title:  Vice President

 
 
8

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.
     
By:  /s/ Bridgett J. Manduk
 
Name:  Bridgett J. Manduk
 
Title:  Assistant Vice President
   
LENDERS:
BANK OF AMERICA, N.A.
     
By:  /s/ G. Scott Lambert
 
Name:  G. Scott Lambert
 
Title:  Vice President
     
BANK OF THE WEST
     
By:  /s/ Brock Mullins
 
Name:  Brock Mullins
 
Title:  Vice President
     
WELLS FARGO BANK, N.A.
     
By:  /s/ Ted Wu
 
Name:  Ted Wu
 
Title:  Vice President
     
UNION BANK, N.A.
     
By:  /s/ Peter Thompson
 
Name:  Peter Thompson
 
Title:  Vice President
     
COMERICA BANK
     
By:  /s/ Mark C. Skrzynski
 
Name:  Mark C. Skrzynski
 
Title:  Assistant Vice President
     
BANK OF HAWAII
     
By:  /s/ Anna Hu
 
Name:  Anna Hu
 
Title:  Vice President

 
 
9